Title: Enclosure: Gouverneur Morris to William Carmichael, 3 July 1792
From: Morris, Gouverneur
To: Carmichael, William



Paris 3rd. July 1792.

Two Days ago I saw Mr. Le Couteulx, who told me that his friend had made application to the Spanish Court to obtain an assignment on the Debt from the United States in discharge of a Debt due to him; and that Mr. Gardoqui said the United States owed Spain above a Million of Dollars, being in part for advances made in America. This assertion struck me, and as I had formerly some knowledge of the state of our Finances, I ruminated on the Subject and have thereby brought back to my recollection, the objects which I suppose he contemplated. They are twofold, first advances for the United States, and secondly for the State of Virginia. These advances have been regularly charged against the State and the United States by the Persons to whom they were made, and to these persons I believe full payment, but I am pretty sure that at least partial payments have been made. It seems therefore, most advisable to leave the settlement of the American Account to be made in america. As to the advances made to us by the Court in Europe, I suppose it will be right to adjust them in Europe.
